Dissenting Opinion by
Me. Justice Bobeets :
I dissent, for I believe no new trial is necessary in this case, and the court en banc committed an abuse of discretion in so requiring. The trial court’s instructions correcting its earlier misapprehension in including a charge on loss or earning capacity were more than sufficient to clarify the elements of damages to the jury.
Furthermore, defendant’s counsel took no further specific exception to the court’s charge after the clarifying instructions were given, nor did he request additional amplification, preferring instead to rely on a general exception. Hence, the complained of error in this case was nonexistent and could not have been included in any “fundamental error” theory. In my view, when neither party asserts any specific objection to the corrected charge and the court is likewise satisfied that no further instruction to the jury is necessary, to allow the granting of a new trial by the court under such circumstances is not the exercise of justifiable discretion but rather the expression of the court’s dissatisfaction with the jury’s determination — not based on asserted error of record.
Such action in the absence of trial error not only unjustifiably denies the verdict winner the benefit of the jury’s verdict but also unnecessarily burdens both the trial and appellate processes. Judicial resources are not unlimited. The grant of a new trial here involves an unreasonable and unfair allocation of avalla*215ble judicial time, and does not advance tbe quality or efficient administration of justice.
Tbe new trial ordered bere gives one litigant two bites of tbe judicial apple before others bave even entered tbe orchard. I see no reason for thus adding to tbe distress of those whose relief has already been so long delayed, and I also can discern no reason of policy or law to so exacerbate our backlog.